The motion for rehearing in this case is predicated upon the statement that "It is the appellant's contention that the State failed to prove that the deceased died as a result of the stab wound he received."
He seeks to distinguish this case from those discussed in the original opinion on the ground that the deceased was taken from the place where the wounds were inflicted and died at a hospital, where he was observed by a nurse and a physician. Neither of these was called as a witness and it is argued that the State's failure to call them is to be considered a circumstance against the State which, when considered with all of the other evidence, would require a reversal.
The original opinion quotes the testimony. The State made its proof of the cause of the death sufficient to any reasonable mind when all the surrounding circumstances are considered and it became incumbent upon the party on trial to cast some doubt on the cause of the death, in order to invoke the doctrine suggested. This was not done. Reliance is had chiefly on the case of Buford v. State 17 S.W.2d 1072. In that case the stabbing occurred on the 14th of January. The party died in a hospital seven days later. His wife described the wounds and the description indicated very little more than scratches on the body of her husband. From what she said one would hardly have anticipated, at the time, that death would result. Hence the necessity for the available evidence, as set out in the opinion. The two cases are not parallel. No one could reasonably doubt the cause of the death of the party involved in the instant case and it was unnecessary for the State to go further in view of the record presented.
Motion for rehearing is overruled.